        Case 1:17-cr-00090-CCC Document 66 Filed 03/29/19 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:17-CR-0090
                                           :
                                           :
             v.                            :   (Chief Judge Conner)
                                           :
                                           :
FRED CROWDER, III,                         :
                                           :
                   Defendant               :



                                      ORDER

      AND NOW, this 29th day of March, 2019, upon consideration of defendant’s

motion (Doc. 63) to continue trial, which is concurred in by counsel for the

government, and the court adopting the reasons set forth therein, finds that a

continuance of the trial date is warranted for the purposes of ensuring continuity of

counsel for defendant and permitting defendant’s change of plea proceeding, which

is schedule for April 11, 2019, to be accomplished, and the court concluding, after

careful consideration of all relevant factors, that such circumstances outweigh the

interests of the public and the defendant to a speedy trial, it is hereby ORDERED

that defendant’s motion to continue (Doc. 63) is GRANTED. Jury selection and

trial in the above-captioned case are continued from April 8, 2019, to Monday,

May 6, 2019, at 9:30 a.m., in Courtroom No. 2, Ninth Floor, Federal Building, 228

Walnut Street, Harrisburg, Pennsylvania, pending completion of the anticipated

change of plea.
        Case 1:17-cr-00090-CCC Document 66 Filed 03/29/19 Page 2 of 2




      The Court specifically finds, pursuant to 18 U.S.C. § 3161(h)(7)(A), that the

ends of justice served by granting this continuance outweigh the best interests of

the public and the defendant to a speedy trial. The Clerk of Court shall exclude

the appropriate time in the captioned action pursuant to the Speedy Trial Act and

this order.

                                           /S/ CHRISTOPHER C. CONNER
                                           Christopher C. Conner, Chief Judge
                                           United States District Court
                                           Middle District of Pennsylvania
